DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recites the limitation "the area" in line 3.  There is insufficient antecedent basis for this limitation in the claims.

Claims 8 and 19 recites the limitation "the publication" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Pub No. 2017/0357829) in view of KATO et al. (US Pub No. 2020/0142795).
Regarding independent claim 1, Park teaches a protected system, comprising: a silicon chip (Park, page 2, paragraph 0032-0034; integrated circuit);  5a first apparatus disposed on the silicon chip, and configured to perform a first functional process (Park, Figure 1, page 2, paragraphs 0032-0035; internal circuit included in integrated circuit that provides a security function); a second apparatus disposed on the silicon chip, and configured to perform a first protecting process having a first verifiable test result, (Park, Figure 1, page 2, paragraphs 0032-0036; attack detection circuit included in integrated circuit to protect internal circuit form attacks, including a security built-in-test), an attack on the at least part of the first apparatus also attacks the at least part of the second apparatus (Park, page 2, paragraph 0039; external attack on attack detection circuit and internal circuit); a primary controller disposed on the silicon chip, and configured to signal the second apparatus to perform the first protecting process during a time 15period that the first apparatus is performing the first functional process (Park, page 2, paragraph 0037 and page 4, paragraphs 0064-0065; BIST enable signal BEN to the security BIST circuit of the attack detection circuit; the CPU control overall operation page 8, paragraphs 0116-0117); and perform a protective action to protect the first functional process responsively to at least the first protecting process failing to provide the first verifiable test result providing an indication that the attack is being performed (Park, page 4, paragraphs 0067 & 0069 and page 2, paragraphs 0038-0039; attack notification signal; reset or shutdown internal circuit or delete significant information).
Park teaches detecting an external attack on the attack detection circuit as well as the internal circuit and sending an attack notification signal when an external detect is detected (Park, page 2, paragraphs 0038-0039) but does not explicitly teach wherein the first apparatus and the second apparatus have a physical layout which interleaves at 10least part of the first apparatus with at least part of the second apparatus so that an attack on the at least part of the first apparatus also attacks the at least part of the second apparatus; and an attack handling controller disposed on the silicon chip, and configured to perform a protective action. 
Kato teaches wherein the first apparatus and the second apparatus have a physical layout which interleaves at 10least part of the first apparatus with at least part of the second Kato, Figure 1, pages 2-3, paragraphs 0040 and 0044; hierarchical modules include safety mechanism inside); and an attack handling controller disposed on the silicon chip, and configured to perform a protective action (Kato, Figure 1, page 3, paragraphs 0043, 0045 and 0046-0048; error control module).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings Kato to include safety mechanism inside a functional modules and an error control module to provide the advantage of fail-safe safety functions and ensuring the functional safety mechanisms are working normally by detecting failures of failure detection mechanism (Kato, page 1, paragraphs 0004 and 0006). 
	Regarding claim 2, Park in view of Kato teaches each and every claim limitation of claim 1, however, Kato teaches the system wherein the at least part of the first apparatus, which interleaves with at least part of the second apparatus, comprises at least 20% of the area on the chip occupied by the first apparatus (Kato, Figure 1, pages 2-3, paragraphs 0040 and 0044; hierarchical modules include safety mechanism inside, so more than 20% interleaves).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings Kato to include safety mechanism inside a functional modules and an error control module to provide the advantage of fail-safe safety functions and ensuring the functional safety mechanisms are working normally by detecting failures of failure detection mechanism (Kato, page 1, paragraphs 0004 and 0006). 
claim 3, Park in view of Kato teaches each and every claim limitation of claim 1, however, Kato teaches the system further comprising memory registers that are shared by the first apparatus and the second apparatus, the primary 25controller being configured to assign a use of the memory registers between the first apparatus and the second apparatus (Kato, page 3, paragraphs 0045-0046 and page 4, paragraph 0055; status registers).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings Kato to include safety mechanism inside a functional modules and an error control module with status registers to provide the advantage of fail-safe safety functions and ensuring the functional safety mechanisms are working normally by detecting failures of failure detection mechanism (Kato, page 1, paragraphs 0004 and 0006). 
	Regarding claim 4, Park in view of Kato teaches the system wherein the primary controller is configured to signal the second apparatus to perform the first protecting process all the while that the first apparatus is performing the first functional process (Park, page 2, paragraphs 0035-0037; performs attack detection while internal circuit is operating).
Regarding claim 5, Park in view of Kato teaches the system wherein the first functional process 5and the first protecting process perform different processes (Park, page 2, paragraphs 0034-0035).
Regarding claim 6, Park in view of Kato teaches the system wherein the first protecting process has a predefined runtime, the attack handling controller being configured to perform the protective action to protect the first functional process responsively to at least the first Park, pages 2-3, paragraphs 0041 and 0050-0052; not operating in normal range).
Regarding claim 7, Park in view of Kato teaches the system wherein the first protecting process is configured to run in a cyclic fashion over multiple processing cycles, the primary controller being configured to: interrupt running of the first protecting process in response to completion of processing by the first functional process (Park, page 2, paragraphs 0035-0037 and page 4, paragraph 0068; security BIST periodically performed and deactivated after normal state is detected).
Regarding independent claim 12, Park teaches a protected method, comprising: performing a first functional process with a first apparatus disposed on a silicon chip (Park, Figure 1, page 2, paragraphs 0032-0035; internal circuit included on integrated circuit that provides a security function); performing a first protecting process having a first verifiable test result with a second apparatus disposed in the silicon chip (Park, Figure 1, page 2, paragraphs 0032-0036; attack detection circuit included on integrated circuit to protect internal circuit form attacks, including a security built-in-test), an attack on the at least part of the first apparatus also attacks the at least part of the second apparatus (Park, page 2, paragraph 0039; external attack on attack detection circuit and internal circuit); signaling the second apparatus to perform the first protecting process during a time 15period that the first apparatus is performing the first functional process (Park, page 2, paragraph 0037 and page 4, paragraphs 0064-0065; BIST enable signal BEN to the security BIST circuit of the attack detection circuit); and performing a protective action to protect the first functional process responsively to at least the first protecting process failing to provide the first verifiable test result providing an indication Park, page 4, paragraphs 0067 & 0069 and page 2, paragraphs 0038-0039; attack notification signal; reset or shutdown internal circuit or delete significant information).
Park teaches detecting an external attack on the attack detection circuit as well as the internal circuit and sending an attack notification signal when an external detect is detected (Park, page 2, paragraphs 0038-0039) but does not explicitly teach wherein the first apparatus and the second apparatus have a physical layout which interleaves at 10least part of the first apparatus with at least part of the second apparatus so that an attack on the at least part of the first apparatus also attacks the at least part of the second apparatus. 
Kato teaches wherein the first apparatus and the second apparatus have a physical layout which interleaves at 10least part of the first apparatus with at least part of the second apparatus so that an attack on the at least part of the first apparatus also attacks the at least part of the second apparatus (Kato, Figure 1, pages 2-3, paragraphs 0040 and 0044; hierarchical modules include safety mechanism inside).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings Kato to include safety mechanism inside a functional modules to provide the advantage of fail-safe safety functions and ensuring the functional safety mechanisms are working normally by detecting failures of failure detection mechanism (Kato, page 1, paragraphs 0004 and 0006). 
	Regarding claim 13, Park in view of Kato teaches each and every claim limitation of claim 12, however, Kato teaches the method wherein the at least part of the first apparatus, which interleaves with at least part of the second apparatus, comprises at least 20% of the area Kato, Figure 1, pages 2-3, paragraphs 0040 and 0044; hierarchical modules include safety mechanism inside, so more than 20% interleaves).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings Kato to include safety mechanism inside a functional modules and an error control module to provide the advantage of fail-safe safety functions and ensuring the functional safety mechanisms are working normally by detecting failures of failure detection mechanism (Kato, page 1, paragraphs 0004 and 0006). 
	Regarding claim 14, Park in view of Kato teaches each and every claim limitation of claim 12, however, Kato teaches the method further comprising assign a use of memory register, which are shared by the first apparatus and the second apparatus, between the first apparatus and the second apparatus (Kato, page 3, paragraphs 0045-0046 and page 4, paragraph 0055; status registers).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teachings Kato to include safety mechanism inside a functional modules and an error control module with status registers to provide the advantage of fail-safe safety functions and ensuring the functional safety mechanisms are working normally by detecting failures of failure detection mechanism (Kato, page 1, paragraphs 0004 and 0006). 
	Regarding claim 15, Park in view of Kato teaches the method wherein the signaling includes signaling the second apparatus to perform the first protecting process all the while Park, page 2, paragraphs 0035-0037; performs attack detection while internal circuit is operating).
Regarding claim 16, Park in view of Kato teaches the method wherein the first functional process 5and the first protecting process perform different processes (Park, page 2, paragraphs 0034-0035).
Regarding claim 17, Park in view of Kato teaches the method wherein the first protecting process has a predefined runtime, the method further comprising performing the protective action to protect the first functional process responsively to at least the first protecting process failing to run within a predefined tolerance of the 10predefined runtime (Park, pages 2-3, paragraphs 0041 and 0050-0052; not operating in normal range).
Regarding claim 18, Park in view of Kato teaches the method wherein the first protecting process is configured to run in a cyclic fashion over multiple processing cycles, the method further comprising to: interrupt running of the first protecting process in response to completion of processing by the first functional process (Park, page 2, paragraphs 0035-0037 and page 4, paragraph 0068; security BIST periodically performed and deactivated after normal state is detected).

Claims 8-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US Pub No. 2017/0357829) in view of KATO et al. (US Pub No. 2020/0142795) as applied to claims 1-7 and 12-18 above, and further in view of MATSUDA et al. (US Pub No. 2010/0272253). 
claim 8, Park in view of Kato teaches determining the circuit is in normal state and performing normal operations (Park, page 4, paragraphs 0068) and comparing execution results of the CPU/hierarchical module with safety mechanism execution results (Kato, page 4, paragraph 0055) but does not explicitly teach the system wherein the primary controller is configured to control the publication of a second result of the first functional process to be contingent upon the first verifiable test result of the first protecting process being equal to an expected result. 
Matsuda teaches wherein the primary controller is configured to control the publication of a second result of the first functional process to be contingent upon the first verifiable test result of the first protecting process being equal to an expected result (Matsuda, page 4, paragraphs 0073-0073 & 0077-0079 and page 5, paragraphs 0089-0091; after operation results, operations of encryption/decryption process are continued; encrypted text is transmitted and/or decrypted plaintext is displayed/provided). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Kato with the teachings of Matsuda for an information processing device to perform operation verification and continuing process after the verification results to provide the advantage of simpler and cheaper techniques capable of determining whether a fault attack is present (Matsuda, page 1, paragraphs 0006-0009).  
Regarding claim 9, Park in view of Kato teaches determining the circuit is in normal state and performing normal operations (Park, page 4, paragraphs 0068) and comparing execution results of the CPU/hierarchical module with safety mechanism execution results (Kato, page 4, paragraph 0055) but does not explicitly teach the system wherein the primary controller is 20configured to control acting upon a second result of the first functional process to be contingent upon the first verifiable test result of the first protecting process being equal to an expected result. 
Matsuda teaches wherein the primary controller is 20configured to control acting upon a second result of the first functional process to be contingent upon the first verifiable test result of the first protecting process being equal to an expected result (Matsuda, page 4, paragraphs 0073-0073 & 0077-0079 and page 5, paragraphs 0089-0091; after operation results, operations of encryption/decryption process are continued). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Kato with the teachings of Matsuda for an information processing device to perform operation verification and continuing process after the verification results to provide the advantage of simpler and cheaper techniques capable of determining whether a fault attack is present (Matsuda, page 1, paragraphs 0006-0009).  
Regarding claim 19, Park in view of Kato teaches determining the circuit is in normal state and performing normal operations (Park, page 4, paragraphs 0068) and comparing execution results of the CPU/hierarchical module with safety mechanism execution results (Kato, page 4, paragraph 0055) but does not explicitly teach the method further comprising controlling the publication of a second result of the first functional process to be contingent upon the first verifiable test result of the first protecting process being equal to an expected result. 
Matsuda, page 4, paragraphs 0073-0073 & 0077-0079 and page 5, paragraphs 0089-0091; after operation results, operations of encryption/decryption process are continued; encrypted text is transmitted and/or decrypted plaintext is displayed/provided). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Park in view of Kato with the teachings of Matsuda for an information processing device to perform operation verification and continuing process after the verification results to provide the advantage of simpler and cheaper techniques capable of determining whether a fault attack is present (Matsuda, page 1, paragraphs 0006-0009).  
Regarding claim 20, Park in view of Kato teaches determining the circuit is in normal state and performing normal operations (Park, page 4, paragraphs 0068) and comparing execution results of the CPU/hierarchical module with safety mechanism execution results (Kato, page 4, paragraph 0055) but does not explicitly teach the method further comprising controlling acting upon a second result of the first functional process to be contingent upon the first verifiable test result of the first protecting process being equal to an expected result. 
Matsuda teaches controlling acting upon a second result of the first functional process to be contingent upon the first verifiable test result of the first protecting process being equal to an expected result (Matsuda, page 4, paragraphs 0073-0073 & 0077-0079 and page 5, paragraphs 0089-0091; after operation results, operations of encryption/decryption process are continued). 
Matsuda, page 1, paragraphs 0006-0009).  

Allowable Subject Matter
Claims 10-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reason for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art PARK et al. (US Pub No. 2017/0357829) discloses an integrated circuit includes an internal circuit and an attack detection circuit including at least one sensor configured to sense at least one abnormal condition of the internal circuit.  The at least one abnormal condition is a parameter of the internal circuit that is outside of a predetermined range.  The attack detection circuit is configured to sense an external attack on the internal circuit based on the at least one abnormal condition.  The attack detection circuit further includes a security built-in-self-test (BIST) circuit configured to sense a physical attack on the attack detection circuit (Park, Abstract), MATSUDA et al. (US Pub No. 2010/0272253) discloses an information processing device includes a scalar multiplication operating unit calculating, based on a point P on an Matsuda, Abstract), Riou (US Pub No. 2017/0085369) discloses an integrated circuit (IC) device for detecting fault attacks.  In the embodiment, the IC device includes a main CPU core, memory coupled to the main CPU core, and a co-processor core including a checksum generation module, the co-processor core coupled to the main CPU core, wherein the main CPU core is configured to direct the co-processor core to process data from the memory and the co-processor core is configured to process the data, in part, by feeding internal signals to the checksum generation module and wherein the co-processor core is further configured to return a checksum value generated by the checksum generation module to the main CPU core (Riou, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “perform the first functional process as a second protecting process 25having a second verifiable test result during a time period that the second apparatus 28is performing a second functional process so that the first apparatus protects the second apparatus against the attack” (claims 10 and 21) and “wherein the first protecting process includes performing a first function yielding an output used as an input to a second 5function wherein the second function is defined so that the output of the second function equals the input to the first function” (claims 11 and 22), in combination with the rest of the claim limitations. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are Dupaquis et al. (US Pub No. 2018/0144228) and NA et al. (US Pub No. 2015/0161416).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAQUEAL D WADE/             Examiner, Art Unit 2437